 


109 HR 3472 IH: Military Personnel Financial Services Education Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3472 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Emanuel (for himself, Mr. Edwards, Mr. Rangel, Mr. Pallone, Mr. McGovern, Ms. DeLauro, Mr. Davis of Illinois, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to enhance the protection of members of the Armed Forces and their spouses from unscrupulous financial services sales practices through increased consumer education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Personnel Financial Services Education Act of 2005. 
2.Consumer education for members of the Armed Forces and their spouses on insurance and other financial services 
(a)Education and counseling requirements 
(1)In generalChapter 50 of title 10, United States Code, is amended by adding at the end the following new section: 
 
992.Consumer education: financial services 
(a)Requirement for consumer education program for members 
(1)The Secretary concerned shall carry out a program to provide comprehensive education to members of the armed forces under the jurisdiction of the Secretary on— 
(A)financial services that are available under law to members; 
(B)financial services that are routinely offered by private-sector sources to members; 
(C)practices relating to the marketing of private-sector financial services to members; 
(D)such other matters relating to financial services available to members, and the marketing of financial services to members, as the Secretary considers appropriate; and 
(E)such other financial practices as the Secretary considers appropriate. 
(2)Training under this subsection shall be provided to members— 
(A)as a component of the members’ initial entry training; 
(B)as a component of each level of the members’ professional development training that is required for promotion; and 
(C)as a component of periodically recurring required training that is provided for the members at military installations. 
(3)The training provided at a military installation under paragraph (2)(C) shall include information on any financial services marketing practices that are particularly prevalent at that military installation and in the vicinity. 
(b)Counseling for members and spouses 
(1)The Secretary concerned shall provide counseling on financial services to each member of the armed forces under the jurisdiction of the Secretary. 
(2)The Secretary concerned shall, upon request, provide counseling on financial services to the spouse of any member of the armed forces under the jurisdiction of the Secretary. 
(3)The Secretary concerned shall provide counseling on financial services under this subsection as follows: 
(A)In the case of members, and the spouses of members, assigned to a military installation to which at least 750 members of the armed forces are assigned, through a full-time financial services counselor at such installation. 
(B)In the case of members, and the spouses of members, assigned to a military installation other than an installation described in subparagraph (A), through such mechanisms as the Secretary considers appropriate, including through the provision of counseling by a member of the armed forces in pay grade E–7 or above, or a civilian, at such installation who provides such counseling as a part of the other duties performed by such member or civilian, as the case may be, at such installation. 
(4)Each financial services counselor under paragraph (2)(A), and each individual providing counseling on financial services under paragraph (2)(B), shall be an individual who, by reason of education, training, or experience, is qualified to provide helpful counseling to members of the armed forces and their spouses on financial services and marketing practices described in subsection (a)(1). Such individual may be a member of the armed forces or an employee of the Federal Government. 
(5)The Secretary concerned shall take such action as is necessary to ensure that each financial services counselor under paragraph (2)(A), and each individual providing counseling on financial services under paragraph (2)(B), is free from conflicts of interest relevant to the performance of duty under this section and, in the performance of that duty, is dedicated to furnishing members of the armed forces and their spouses with helpful information and counseling on financial services and related marketing practices. 
(6)The Secretary concerned may authorize financial services counseling to be provided to members of a unit of the armed forces by unit personnel under the guidance and with the assistance of a financial services counselor under paragraph (2)(A) or an individual providing counseling on financial services under paragraph (2)(B), as applicable. 
(c)Life insurance 
(1)In counseling a member of the armed forces, or the spouse of a member of the armed forces, under this section regarding life insurance offered by a private-sector source, a financial services counselor under subsection (b)(2)(A), or an individual providing counseling on financial services under subsection (b)(2)(B), shall furnish the member or spouse, as the case may be, with information on the availability of Servicemembers’ Group Life Insurance under subchapter III of chapter 19 of title 38, including information on the amounts of coverage available and the procedures for electing coverage and the amount of coverage. 
(2) 
(A)A junior enlisted member may not authorize payment to be made for private-sector life insurance by means of an allotment of pay to which the member is entitled under chapter 3 of title 37 unless the authorization of allotment is accompanied by a written certification by a commander of the member, or by a financial services counselor referred to in subsection (b)(2)(A) or an individual providing counseling on financial services under subsection (b)(2)(B), as applicable, that the member has received counseling under paragraph (1) regarding the purchase of coverage under that private-sector life insurance. 
(B)Subject to subparagraph (C), a written certification described in subparagraph (A) may not be made with respect to a member’s authorization of allotment as described in subparagraph (A) until 7 days after the date of the member’s authorization of allotment in order to facilitate the provision of counseling to the member under paragraph (1). 
(C)The commander of a member may waive the applicability of subparagraph (B) to a member for good cause, including the member’s imminent change of station. 
(D)In this paragraph, the term junior enlisted member means a member of the armed forces in any of pay grades E–1 through E–4. 
(d)Financial services definedIn this section, the term financial services includes the following: 
(1)Life insurance, casualty insurance, and other insurance. 
(2)Investments in securities or financial instruments.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
992. Consumer education: financial services. 
(b)Continuing effect of existing allotments for life insuranceSubsection (c)(2) of section 992 of title 10, United States Code (as added by subsection (a)), shall not affect any allotment of pay authorized by a member of the Armed Forces before the effective date of such section. 
(c)Effective dateThe amendments made by this section shall take effect on the first day of the first month that begins more than 120 days after the date of the enactment of this Act. 
 
